DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This Office Action is in response to Amendments/Remarks filed on June 21, 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, and 9 are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by U.S. Patent No. 4,910,567 to Malhi (“Malhi”).				As to claim 1, Malhi discloses a semiconductor device, comprising: a semiconductor substrate (10, 12) of a first conductivity type (P); a semiconductor layer As to claim 3, Malhi further discloses wherein the first semiconductor region (16) is formed in an oppositely doped area of the semiconductor substrate (10, 12) (See Fig. 1, Column 2, lines 9-59).									As to claim 9, Malhi further discloses wherein a plurality of semiconductor circuit elements (34, 36) is formed in different sections of the semiconductor layer (30), wherein the trench structure (15, 18, 24, 28) is configured to electrically insulate adjacent sections of the semiconductor layer (30), and wherein the adjacent sections adjoin the trench structure (15, 18, 24, 28) from opposite sides (See Fig. 1) (Notes: the circuit elements overlap different sections/areas of the semiconductor layer such that the circuit elements formed in different sections of the semiconductor layer).
											
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,910,567 to Malhi (“Malhi”) as applied to claim 1 above, and further in view of U.S. Patent No. 6,222,218 B1 to Jammy et al. (“Jammy”). The teaching of Malhi has been discussed above.									As to claim 2, although Malhi discloses a lateral distance between the second section of the pn junction and the insulation structure (18) is a width of the first semiconductor region (16) (See Fig. 1), Malhi does not further disclose wherein the lateral distance between the second section of the pn junction and the insulation structure is less than 2 μm or the width of the first semiconductor region is less than 2 μm.												However, Jammy does disclose wherein the width of the first semiconductor region (44) is less than 2 μm (See Fig. 3, Column 9, lines 57-67, Column 10, lines 1-4, Claim 1).												In view of the teachings of Malhi and Jammy, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to .
Claims 5-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,910,567 to Malhi (“Malhi”) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2018/0175138 A1 to Ueno et al. (“Ueno”). The teaching of Malhi has been discussed above.			As to claim 5, although Malhi discloses the semiconductor layer (30) (See Fig. 2), Malhi does not further disclose wherein the semiconductor layer comprises a third area, which is more highly doped than first and second areas of the semiconductor layer that adjoin the third area downward and upward.							However, Malhi does disclose wherein the semiconductor layer (30) is formed by implantation (See Column 3, lines 22-27) and Ueno does disclose wherein the semiconductor layer (16) formed by implantation comprises a third area (PEAK REGION), which is more highly doped than first (near 0, top) and second (near 14, bottom) areas of the semiconductor layer (16) that adjoin the third area (PEAK REGION) downward and upward (See Fig. 3, Fig. 4, Fig. 5, ¶ 0072, ¶ 0085).			In view of the teachings of Malhi and Ueno, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Malhi to have wherein the semiconductor layer comprises a third area, which is more highly doped than first and second areas of the semiconductor layer that As to claim 6, Malhi in view of Ueno discloses further comprising: a semiconductor connection region (40) of the second conductivity type (N), wherein a partial area of the first semiconductor region (16) extends along the trench structure (15, 18, 24, 28) from the third area (PEAK REGION) of the semiconductor layer (30/16) as far as the semiconductor connection region (40) (See Malhi Fig. 1 and Ueno).			As to claim 8, Malhi in view of Ueno further discloses wherein a maximum dopant concentration of the third area (PEAK REGION) of the semiconductor layer (30/16) is in a range of 5 x 1017 cm-3 and 1x 1021 cm-3 (See Ueno Fig. 3, ¶ 0072).	
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,910,567 to Malhi (“Malhi”) and U.S. Patent Application Publication No. 2018/0175138 A1 to Ueno et al. (“Ueno”) as applied to claim 5 above, and further in view of U.S. Patent No. 5,132,235 to Williams et al. (“Williams”). The teachings of Malhi and Ueno have been discussed above.					As to claim 7, although Malhi in view of Ueno discloses wherein a vertical distance between a maximum of a dopant concentration profile in the third area (PEAK REGION) of the semiconductor layer (30/16) and the first section of the pn junction (See Malhi and Ueno), Malhi and Ueno do not further disclose wherein the vertical distance is in a range of 1 μm to 50 μm.								However, Williams does disclose wherein the semiconductor layer (85) may be In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges. 												It would also have been obvious to one of ordinary skill in the art at the time the In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).	

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Prior art made of record is considered pertinent to Applicants’ disclosure: Om et al. (US 5,200,354).										Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438.  The examiner can normally be reached on M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/DAVID CHEN/Primary Examiner, Art Unit 2815